Title: From Alexander Hamilton to John Chaloner, [10 March 1786]
From: Hamilton, Alexander
To: Chaloner, John



Duplicate
Dr Sir
[New York, March 10, 1786]

On the subject of the Ships I am to request you will sell them on the best Terms you can. I would mean one eighth of them absolutely as they now stand, without any consideration of expences incurred, for all these must come of course into a general account between the concerned. If Mr. Wilcox will give me as much as another so much the better. You may accommodate him as to the time of payment taking a note for the amount. Let me know what you conclude, to whom you sell. Finish the Matter and I will send a Bill of sale.
Yrs with great regard
Alex Hamilton
March 10: 1786
 